Name: Commission Implementing Regulation (EU) NoÃ 718/2012 of 7Ã August 2012 amending for the 176th time Council Regulation (EC) NoÃ 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the Al Qaida network
 Type: Implementing Regulation
 Subject Matter: politics and public safety;  international affairs
 Date Published: nan

 8.8.2012 EN Official Journal of the European Union L 211/1 COMMISSION IMPLEMENTING REGULATION (EU) No 718/2012 of 7 August 2012 amending for the 176th time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the Al Qaida network THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 881/2002 of 27 May 2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the Al-Qaida network, (1) and in particular Article 7(1)(a) and 7a(5) thereof, Whereas: (1) Annex I to Regulation (EC) No 881/2002 lists the persons, groups and entities covered by the freezing of funds and economic resources under that Regulation. (2) On 26 July 2012 the Sanctions Committee of the United Nations Security Council decided to remove one natural person from its list of persons, groups and entities to whom the freezing of funds and economic resources should apply. (3) Annex I to Regulation (EC) No 881/2002 should therefore be updated accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 881/2002 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 August 2012. For the Commission, On behalf of the President, Head of the Service for Foreign Policy Instruments (1) OJ L 139, 29.5.2002, p. 9. ANNEX Annex I to Regulation (EC) No 881/2002 is amended as follows: The following entry under the heading Natural persons is deleted: Bekkay Harrach (alias (a) Abu Talha al Maghrabi, (b) al Hafidh Abu Talha der Deutsche (al Hafidh Abu Talha the German)). Date of birth: 4.9.1977. Place of birth: Berkane, Morocco. Nationality: German. Passport No: 5208116575 (German passport issued in Bonn, Germany, valid until 7.9.2013). National identification No: (a) 5209243072 (German Bundespersonalausweis (national identity card), issued in Bonn, Germany, valid until 7.9.2013, (b) J17001W6Z12 (German driving licence, issued in Bonn, Germany). Date of designation referred to in Article 2a(4)(b): 27.5.2009. Other information: Believed to be in the Afghanistan/Pakistan border area as at April 2009.